Title: From Thomas Jefferson to Henry Dearborn, 13 August 1802
From: Jefferson, Thomas
To: Dearborn, Henry


          
            Dear Sir
            Monticello Aug. 13. 1802.
          
          Your’s of the 7th. with the inclosed papers came to my hand only last night. I now return the papers with an entire approbation of your letter to Govr. Harrison & proceedings. the white people who are among the Indians, having designs of their own to answer, & no principle to restrain them, make great use of lies to effect their purposes, and fabricate them from time to time according to the circumstances which arise. that they should avail themselves of the circumstance of a new President coming into office, to form new falsehoods was to be expected. I am in hopes there is nothing [. . .] the degree of uneasiness which is produced from this source. it is our [business] however to counteract them by impressing on their minds that the new President is as friendly to them, and will as sincerely patronize their rights as any former one; and to press our rights derived from their cession of lands to the French only so far as will not indispose them towards us. however we may wish in time to extend our possessions, the doing it at this time in that quarter cannot be worth a war, nor the loss of the affections of the Indians. Govr. Harrison seems to think the lands [below] the French grant between the Kaskaskia, Missisipi & Ohio, may be easily obtained. I should certainly concieve it the most important to be [obtained] inasmuch as settlements adjacent to the Ohio & Missisipi would consolidate with [those south] of Ohio, & therefore be stronger than an insulated settlement [. . .] on the Wabash on it’s higher parts. if, getting what we can by friendly persuasions & by donations in money or goods, we can avoid a formal relinquishment of claim on the other side of the Wabash, it would be better; because that claim might serve hereafter as introductory to new purchases. but [it seems] absolutely necessary, after giving Governor Harrison our general ideas to leave matters [. . .] to his discretion, to be pressed or yielded according to the aspect of things at the treaty, of which we cannot judge. the cheapest & most effectual instrument we can use for preserving the friendship of the Indians: is the establishment of trading houses among them. if we could furnish goods enough to supply all their wants, and sell them goods so cheap that no private trader could enter into competition with us, we should thus get rid of those traders who are the principal fomenters of the uneasiness of the Indians: and by being so essentially useful to the Indians we should of course become objects of affection to them. there is perhaps no method more irresistable of obtaining lands from them than by letting them get in debt, which when too heavy to be paid, they are always willing to lop off by a cession of lands.—last night’s mail being very voluminous I shall not be able to answer your letter covering Crowninsheild’s till the next post. Accept assurances of constant & sincere affection & respect.
          
            Th: Jefferson
          
        